Cook, J.,
concurring. I agree with the majority’s determination that neither the trial court nor the court of appeals erred in regard to the disqualification issue. I also agree with the majority’s conclusion that because the trial court properly admitted the prior trial testimony of Dr. Nugent, the court of appeals’ holding to the contrary warrants reversal. I do not agree, however, with the majority’s reliance on Civ.R. 32(A) to reach this conclusion. Civ.R. 32(A) does not apply to former trial testimony; it applies only to depositions. This court should instead overrule its prior interpretation of Evid.R. 804 in State v. Keaims (1984), 9 Ohio St.3d 228, 9 OBR 569, 460 N.E.2d 245, and hold that the trial court properly admitted Nugent’s testimony under Evid.R. 804(B)(1).
When Dr. Stevens’s counsel sought to proffer the prior testimony, the appellees objected on the ground of inadequate proof of unavailability as required by Evid.R. 804(B)(1). Evid.R. 804(B) provides:
“The following are not excluded by the hearsay rule if the declarant is unavailable as a witness:
“(1) Former testimony. Testimony given as a witness at another hearing of the same or a different proceeding, * * * if the party against whom the testimony is now offered, or, in a civil action or proceeding, a predecessor in interest, had an opportunity and similar motive to develop the testimony by direct, cross, or redirect examination.”
In Keaims, this court held that the rule “permits the admissibility at trial of former testimony taken at a previous trial upon a showing that the witness is unavailable despite reasonable efforts made in good faith to secure his presence at trial.” Id. at paragraph two of the syllabus. Evid.R. 804(B)(1) therefore allows admission of Nugent’s former testimony, which had been subject to cross-examination at the first trial, upon a sufficient showing of his unavailability.
This court has held that “[a] showing of unavailability under Evid.R. 804 must be based on testimony of witnesses rather than hearsay not under oath unless unavailability is conceded by the party against whom the statement is being offered.” Id. at paragraph three of the syllabus. But as the dissent in Keaims explained, nothing in the language of the rule requires sworn testimony as to unavailability. “[T]he Rules of Evidence do not compel the formal presentation of sworn testimony on preliminary matters affecting the admissibility of evidence *488* * *. * * * [A]ll that is necessary is that [counsel] satisfy the trial court that the witness is unavailable and that a good faith attempt has been made to secure the witness’ attendance. No formal testimony is necessary and, in resolving these preliminary questions of admissibility, the trial court is not bound by the Rules of Evidence. Evid.R. 104(A).” Keairns, 9 Ohio St.3d at 234, 9 OBR 569, 460 N.E.2d 245 (Celebrezze, C.J., dissenting). The court should therefore overrule the third syllabus of Keairns, as it requires more than the rule requires.
E.J. Leizerman & Associates and E.J. Leizerman, for appellees and cross-appellants Dolores Green and Gerald Costell.
Eastman & Smith Ltd., Rudolph A. Peckinpaugh, Jr., and Michael W. Regnier, for appellant and cross-appellee Toledo Hospital.
Spengler Nathanson, P.L.L., James R. Jeffery and Teresa L. Grigsby, for appellants and cross-appellees Harold R. Stevens, M.D., and Katchka, Friedman & Crider, Inc.
Rather than disturbing the plain language of Civ.R. 32(A), this court ought to recognize here that the correct inquiry lies under Evid.R. 804. And under Evid.R. 804(A)(4), unavailability can include situations in which a declarant “is unable to be present or to testify” because of “then-existing physical or mental illness or infirmity.” Following counsel’s representations, the trial court here specifically found that Nugent was “in ill health and unable to be here.” Although the trial court made this finding under Civ.R. 32(A)(3)(c) (“the witness is unable to attend or testify because of age, sickness, infirmity, or imprisonment”), that standard is analogous to Evid.R. 804(A)(4). Thus, the trial court found that Nugent was unavailable, which under a proper construction of Evid.R. 804(B)(1) would permit the admission of the prior testimony.
For the foregoing reasons, while I join the majority’s first two syllabus paragraphs, I join the majority’s disposition of the prior testimony issue in judgment only.